                 Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 1 of 7




 1   Michele R. Stafford, Esq. (SBN 172509)
     Jessica N. Melgar, Esq. (SBN 311575)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: jmelgar@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                               Case No.
     WELFARE TRUST FUND FOR NORTHERN
12                                                                 COMPLAINT
     CALIFORNIA; DAN REDING and JAMES E.
13   MURRAY, Trustees;

14   PENSION TRUST FUND FOR OPERATING
     ENGINEERS; DAN REDING and JAMES E.
15   MURRAY, Trustees;
16
     PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
     OPERATING ENGINEERS AND PARTICIPATING
19   EMPLOYERS PRE-APPRENTICE, APPRENTICE
     AND JOURNEYMEN AFFIRMATIVE ACTION
20
     TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees; and

22   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
23   FUND; DAN REDING and JAMES E. MURRAY,
     Trustees; Plaintiffs,
24
            v.
25
     EURO-TECH CONSTRUCTION & TRUCKING, a
26   California Corporation; and JOHN CHARLES
     FEELY, individually and fdba EURO-TECH
27
     CONSTRUCTION,
28
                   Defendants.
                                                        1
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                 Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 2 of 7




 1                                                    Parties

 2          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 3   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 4   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, and
 5   the Operating Engineers Annuity Plan) (“Pension Fund”); Pensioned Operating Engineers’ Health and
 6   Welfare Trust Fund (“Pensioned Health Fund”); Operating Engineers and Participating Employers Pre-
 7   apprentice, Apprentice and Journeymen Affirmative Action Training Fund (“Affirmative Action
 8   Training Fund”); and the Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust
 9   Fund (“Vacation Fund”) are employee benefit plans as defined in the Employee Retirement Income
10   Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined
11   by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A). The Trust Funds and their fiduciaries are together
12   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.” Dan Reding and James E. Murray are Co-
13   Chairmen of the Joint Boards of Trustees of ERISA Plaintiffs with authority to act on behalf of all
14   Trustees.
15          2.      Euro-Tech Construction & Trucking, Inc., a California corporation, and Joshua Charles
16   Feely, individually and formerly doing business as Euro-Tech Construction, are employers by virtue of
17   ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2), 29 U.S.C. § 152(2).
18                                                  Jurisdiction
19          3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
20   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
21   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief
22   to redress such violations, and seek all other appropriate relief under ERISA.
23          4.      Jurisdiction exists in this Court over all the claims by virtue of Labor Management
24   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that ERISA Plaintiffs seek to enforce the terms and
25   conditions of a valid collective bargaining agreement between Defendants and the Union.
26          5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,
27   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they
28

                                                          2
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                   Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 3 of 7




 1   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 2   herein, each of which has a substantial ground in federal jurisdiction.

 3                                                        Venue

 4            6.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

 5   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 6   discretion, in the district where the plan is administered, where the breach took place, or where a

 7   defendant resides or may be found, and process may be served in any other district where a defendant

 8   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

 9   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
10   Court.
11            7.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §
12   185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3 of the
13   International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place of
14   business in this district, its duly authorized officers or agents are engaged in representing employee
15   members in this district, and the claims arise in this district.
16                                              Intradistrict Assignment

17            8.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

18   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

19   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

20   fulfill its statutory and contractual obligations to Plaintiffs.

21                                               Bargaining Agreements

22            9.     Defendant John Charles Feely, individually and doing business as Euro-Tech

23   Construction, entered into the Independent Northern California Construction Agreement (the

24   "Independent Agreement") with the Union, which incorporates the Master Agreement ("Bargaining

25   Agreement") between the Union and the United Contractors, Associated General Contractors of

26   California, Inc., Industrial Contractors UMIC, Inc., and Northern Alliance of Engineering Contractors.

27   Shortly after signing the Independent Agreement, Euro-Tech Construction incorporated, transferring its

28   operations to the newly formed corporate entity, Euro-Tech Construction & Trucking, Inc. Under the

                                                             3
     COMPLAINT
     Case No.
                                                           P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                  Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 4 of 7




 1   terms of the Independent Agreement, John Charles Feely personally guaranteed all amounts claimed

 2   herein. Defendant John Charles Feely individually and formerly doing business as Euro-Tech

 3   Construction and Defendant Euro-Tech Construction & Trucking Inc. are hereinafter collectively

 4   referred to as “Defendants.”

 5          10.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

 6   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

 7   Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area

 8   Committee Administration Market Preservation Fund; Construction Industry Force Account Operating

 9   Engineers Industry Stabilization Trust Fund; Heavy & Highway Trust Fund, and Business Development
10   Trust Fund (including the California Alliance for Jobs (together referred to herein as “Bargained
11   Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and
12   distribute monies due to the Bargained Entities as well as dues due to the Union under the Bargaining
13   Agreements and Trust Agreements.
14          11.     Under the Bargaining Agreement and Trust Agreements, which are incorporated into the
15   Bargaining Agreement and made binding on Defendants, Defendants are required to regularly pay to
16   ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money, the amounts of which
17   are determined by the hours worked by Defendant Euro-Tech’s employees. Contributions are due on the
18   fifteenth (15th) day of the month following the month in which hours were worked, and are considered
19   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,
20   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten
21   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each
22   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust
23   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the
24   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in
25   which payment was due, until paid in full.
26          12.     The Bargaining and Trust Agreements further require Defendant Euro-Tech to maintain
27   time records or time cards, and to permit an authorized Trust Fund representative to examine such
28   records of Defendant Euro-Tech as are necessary to determine whether Defendants have made full

                                                        4
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                  Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 5 of 7




 1   payment of all sums owed to ERISA Plaintiffs. Should an audit of Defendant Euro-Tech records reveal

 2   that Euro-Tech has failed to provide full and prompt payment of all sums due to Plaintiffs, Defendants

 3   must reimburse Plaintiffs for the amounts due, including audit fees, in addition to any other obligations

 4   pursuant to the Bargaining and Trust Agreements.

 5                                               Factual Allegations

 6          13.     Defendants have failed and refused to comply with an audit of its payroll records for the

 7   period from July 1, 2015 through the date of inspection.

 8          14.     Defendants have also failed and refused to report and pay contributions due for work

 9   performed by Defendants employees during the months of December 2018; January, March, May,
10   November and December 2019; and January through March 2020. Liquidated damages and interest have
11   been incurred and are owed to Plaintiffs for the unpaid contributions for these months.
12          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages
13   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated
14   contributions for months that Defendants failed to report to Plaintiffs, through the time of Judgment.
15   Plaintiffs reserve the right to conduct a further audit to determine whether there are any additional
16   amounts due from Defendants.
17
                                     FIRST CAUSE OF ACTION
18      For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
                              Attorneys’ Fees and Costs Against Defendant
19
            16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
20
            17.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs
21
     and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreement
22
     and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreement, and
23
     Trust Agreements incorporated therein to permit an audit of its records to determine whether it is
24
     making full and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs
25
     all amounts found due as a result of an audit, including audit fees.
26
            18.     In addition, Defendants have a statutory duty to timely make the required payments to
27
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
28

                                                          5
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                  Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 6 of 7




 1          19.     By refusing to permit an audit of its records and by failing to make the required payments

 2   for Defendants’ employees during the months of December 2018, and January, March and May 2019

 3   Defendants breached the Bargaining Agreement.

 4          20.     Defendants’ failure and refusal to permit the audit and pay the required contributions was

 5   at all times, and still is, willful. Defendants continue to breach the Bargaining Agreements, and

 6   incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said

 7   refusal is unjustified and done with knowledge and intent.

 8          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 9   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations
10   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
11   U.S.C. §§ 141-197, and the Bargaining Agreement and Trust Agreements, and are restrained from
12   continuing to refuse to perform as required thereunder.
13          22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
14   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
15   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
16   hardships and advancement of public interest favor ERISA Plaintiffs.
17          23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
18   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such
19   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust
20   Agreements, and the law.
21                                                     Prayer

22          WHEREFORE, Plaintiffs pray as follows:

23          1.      For an order,

24                  (a)     requiring that Defendants comply with its obligations to Plaintiffs under the terms

25   of the Bargaining Agreements and Trust Agreements, including permitting an audit of its records as

26   requested by Plaintiffs;

27                  (b)     enjoining Defendants from violating the terms of those documents and of ERISA;

28   and

                                                          6
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
                  Case 3:20-cv-04143-LB Document 1 Filed 06/23/20 Page 7 of 7




 1                     (c)    enjoining Defendants from disposing of any assets until said terms have been

 2   complied with, and from continuation or operating of Defendant’s business until said terms have been

 3   complied with.

 4           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

 5   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 6   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

 7   all Plaintiffs.

 8           3.        For a judgment against Defendants as follows:

 9                     (a)    Any unpaid contributions, due at time of Judgment, including those specified
10   above as well as any other contributions determined as due by audit, timecards, or otherwise, including
11   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §
12   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
13                               i.   To ERISA Plaintiffs and the Bargained Entities, in accordance with
14   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;
15                              ii.   To the Union in accordance with the Bargaining Agreement.
16                     (b)    Liquidated damages on all late-paid and unpaid contributions in an amount
17   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
18   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c); and
19                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
20   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §
21   1132(g)(2)(B).F
22           4.        That the Court retain jurisdiction of this case pending compliance with its orders.
23           5.        For such other and further relief as the Court may deem just and proper.
24   DATED: June 23, 2020                                    SALTZMAN & JOHNSON LAW CORPORATION

25
                                                      By:                            /S/
26
                                                             Jessica N. Melgar
27                                                           Attorneys for Operating Engineers’ Health And
                                                             Welfare Trust Fund for Northern California, et al.
28

                                                              7
     COMPLAINT
     Case No.
                                                            P:\CLIENTS\OE3CL\Euro Tech Construction 2\Pleadings\Euro Tech Complaint 062320.docx
